I congratulate His Excellency Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session and assure him of Uganda’s support. We are confident that he will lead the Assembly effectively and successfully. I would also like to express our gratitude to His Excellency Mr. Peter Thomson for his leadership of the Assembly at its seventy-first session. I also pay tribute to His Excellency Secretary-General António Guterres for his personal dedication and commitment to the work of the United Nations.
The theme for this session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, is very pertinent. I am happy this topic is being discussed. I have always wondered why the elites in the different countries of the world do not see its importance. Who would lose if everyone in the world led a decent life and every adult consumed between 2,000 and 2,500 calories per day? Who would lose if everyone were consuming the right number of calories every day? Who would lose if everyone were immunized against immunizable diseases? Who would lose if all the immunizable diseases that afflict people were immunized against? Who would lose if we were to achieve universal immunization for all the people in the world? What would be the problem? Who would lose if all young people, children, accessed education to achieve literacy, numeracy and skills, as a minimum? Who would lose if all human beings had health units within a radius of 5 kilometres from where they live? Who would lose if all human beings had access to clean electricity, away from charcoal, firewood and dirty kerosene? Who would lose if every adult had a well- paying job? Who would lose if every family on the globe had a decent, three-bedroom house? Who would lose if every person had access to clean water? Who would lose if no person on the globe had to worry about war, terrorism or crime? Who would lose if every provider of a service or producer of a good that is needed for use in the world had a right of access to markets? Who would lose if all the countries in the world had good transport and other elements of infrastructure? Who would lose if we all insisted on protecting Mother Nature so that it can also look after us?
To what extent would this effort at global affluence stimulate business? How much cement, steel, copper and food would we need? How would all that impact business? If we aimed at global affluence, how much would this impact business positively? Why, then, do we all have bad businessmen who do not have spectacles effective enough to see the implied business opportunities if we aim at global affluence? As a milk and beef producer myself, only a few months ago I was cautioning my fellow farmers against excessive greed as far as the price per litre of milk and per kilogram of beef were concerned. The farmers were trying to demand extremely high prices for beef and milk, but I warned them that if the milk were too expensive, the people might not buy it as much as if it were better priced. The more buyers we have for our products, the more prosperous we will be. We would therefore be both good businesspeople as well as good Christians, because we would be doing business in a fair way. Therefore, in my opinion, parasitism is the only obstacle to global affluence, prosperity and peace.
On the dangerous situation on the Korean peninsula, where very dangerous instruments of mass extermination are paraded around by the two contending sides, I have one question. My approach today is just to pose questions. I will not answer all of them, but I put them to the Assembly so that members can answer them themselves. I have one question. Who would lose if North Korea and South Korea, those kith and kin, were left alone to discuss their reunification? The Korean nation came into existence in 1234 A.D., according to the information available on the Internet. Why cannot these people — they are one people — discuss their reunification instead of maintaining a divided peninsula, the division of which it is our job to manage endlessly? Koreans were temporarily divided towards the end of the Second World War. Why should this division be allowed to be permanent and a source of dangerous tensions? A unified Korea would be a very strong nation. Why do some actors fear strong nations in the world? Why should the Koreans themselves, North and South, allow external forces to continue to divide them? We always strive not to allow actors, foreign or local, to divide the African peoples, regardless of the complications involved. When one hears that Uganda accommodates many African refugees, it is on account of a conscious ideological position to not allow any actors to divide us. We fight only traitors. Who has been hurt by a unified Viet Nam since 1975, although the method of their unification was not the best one? Who has been hurt by the reunification of Germany since 1990?
Finally, on the small issue of enforcing sanctions against North Korea, Uganda is in compliance. That is not a big problem, for we do not have to trade with North Korea. We are, however, grateful that, in the past, the North Koreans helped us to build our tank forces.